Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-41 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, the limitation of a biasing element pulling the mounting frame into the first position and the same biasing element pulling the mounting frame into the second position when earlier in the claim, the first and second positions are defined as being opposite positions from one another creates a clarity issue in how the biasing element is structurally defined to be able to pull in both the first and second positions.  Further structural claim limitations should be made so as to clarify what structure allows the biasing element to pull in two different positions.  
Regarding claim 32, a similar issue regarding the biasing element as seen in 22 is present, as again the biasing element is claimed to apply force to the mounting frame in two different positions of the mounting frame. Further structural claim limitations should be made so as to clarify what structure allows the biasing element to pull in two different positions.
Regarding claim 35, again, similar issues regarding the biasing element as seen in claim 22, regarding the biasing element holding the engagement face in both a first and second orientation, when the orientations are opposite positions. Further structural claim limitations should be made so as to clarify what structure allows the biasing element to pull in two different positions.
Regarding claim 22, the limitation of “a first position wherein the target engagement face is disposed adjacent the retainer and a second position wherein the target engagement face is moved away from the retainer” is inconsistent with the dependent claims 23-31, when claiming the first and second positions. Corrections to claim 22 or 23-31 to consistently define the first and second position. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23, 29, 32-39 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (U.S. 5067683) in view of Hug (U.S. 3593386)
Regarding claim 22, Wagner discloses A target clamp for holding targets comprising:
a retainer (see annotated figure below),
a mounting frame (see annotated figure below) having a target engagement face (see annotated figure below) attached thereto or disposed thereon, the mounting frame pivoting (Col. 3 Lns. 1-10, clamp is spring biased for opening and closing movement, i.e. pivots open and closed) into a first position wherein the target engagement face is disposed adjacent the retainer and a second position wherein the target engagement face is moved away from the retainer (Col. 3 Lns. 1-10, clamp with engagement face and retainer has first position being closed, i.e. adjacent the retainer and second position being open i.e. moved away from retainer);

    PNG
    media_image1.png
    537
    499
    media_image1.png
    Greyscale

However, Wagner does not disclose and a biasing element having a first orientation wherein the biasing element pulls the mounting frame into the first position and a second orientation wherein the biasing element pulls the mounting frame into the second position.
Hug discloses and a biasing element (Col. 2 Lns. 29-31, spring and ball act to keep clamp open) having a first orientation wherein the biasing element pulls the mounting frame into the first position (Col. 2 Lns. 21-23, ball moves upwardly and causes clamp to close after ball is pushed) and a second orientation wherein the biasing element pulls the mounting frame into the second position (Fig. 2, clamp in open position held away by ball 11, Col. 2 Lns. 15-17)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Wagner to incorporate the teachings of Hug since Wagner discloses a target clamp device and Hug discloses a biased clamp structure and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of keeping the clamp open until an object triggers the closing of the clamp 
Regarding claim 23, Wagner discloses the claimed invention substantially as claimed, as set forth above in claim 22,
Wagner further discloses the target engagement face further comprises an extension on the target engagement face, the extension extending outwardly about 90 degrees (see annotated figure below) from the target engagement face.

    PNG
    media_image2.png
    328
    340
    media_image2.png
    Greyscale

Regarding claim 29, Wagner discloses the claimed invention substantially as claimed, as set forth above in claim 22.
However, Wagner does not disclose the target engagement face is at an angle of between 20 and 30 degrees relative to the retainer at the first, open position, and wherein the target engagement face is substantially parallel to the retainer in a second, closed position
While Hug does not explicitly  disclose the target engagement face is at an angle of between 20 and 30 degrees relative to the retainer at the first, open position, and wherein the target engagement face is substantially parallel (see Fig. 1, target engagement face substantially parallel to retainer) to the retainer in a second, closed position, Hug discloses a pivoting motion to open and close the clamp (see Fig. 1, 2) and would be a matter of optimum range and it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05. It is noted that one of ordianry skill would have found the range a matter of design choice, as Hug is fully capable of pivoting within the claimed range and no criticality appears to be claimed.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Wagner to incorporate the teachings of Hug since Wagner discloses a target clamp device and Hug discloses a biased clamp structure and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of keeping the clamp open until an object triggers the closing of the clamp. 
Regarding claim 32, Wagner discloses a target clamp comprising: 
a base member having a retainer (see annotated figure below); 
a mounting frame (see annotated figure below) pivotably connected to the base member and pivotable between a first position and a second position (Col. 3 Lns. 1-10, clamp is spring biased for opening and closing movement, i.e. pivots open and closed); 

    PNG
    media_image3.png
    369
    413
    media_image3.png
    Greyscale

However, Wagner does not disclose a biasing element attached to the mounting frame and the base member, the biasing member applies force to the mounting frame which holds the mounting frame in the first position such that the biasing element biases the mounting frame into the first position, and a second orientation, wherein the biasing member applies force to the mounting frame to force the mounting frame into the second position.
Hug discloses a biasing element (Col. 2 Lns. 29-31, spring and ball act to keep clamp open) attached to the mounting frame and the base member, the biasing member applies force to the mounting frame which holds the mounting frame in the first position such that the biasing element biases the mounting frame into the first position, and a second orientation, wherein the biasing member applies force to the mounting frame to force the mounting frame into the second position (Fig. 2, clamp in open position held away by ball 11, Col. 2 Lns. 15-17).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Wagner to incorporate the teachings of Hug since Wagner discloses a target clamp device and Hug discloses a biased clamp structure and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of keeping the clamp open until an object triggers the closing of the clamp 
Regarding claim 33, Wagner discloses the claimed invention substantially as claimed, as set forth above in claim 32.
However, Wagner does not disclose the biasing element is a spring. 
Hug discloses the biasing element is a spring (Col. 2 Lns. 29-31, spring and ball keep clamp open)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Wagner to incorporate the teachings of Hug since Wagner discloses a target clamp device and Hug discloses a biased clamp structure and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of keeping the clamp open until an object triggers the closing of the clamp 
Regarding claim 34, Wagner discloses the claimed invention substantially as claimed, as set forth above in claim 32.
Wagner discloses a target engagement face (see annotated figure below) extending from the mounting frame, the target engagement face having a first position where the target engagement member is spaced apart a first distance from the retainer (Col. 3 Lns. 1-10, clamp is spring biased for opening and closing movement, i.e. pivots open and closed) and a second position wherein the target engagement member has been moved toward the retainer so as to provide a second distance less than the first distance, the second distance being sized less than the thickness of a target or target carrier (see Fig. 4, target engagement face teeth fit together, thereby providing thickness less than target or target carrier)

    PNG
    media_image4.png
    343
    413
    media_image4.png
    Greyscale


Regarding claim 35, Wagner discloses a method for holding a target in place, the method comprising: 
selecting a clamp (see Fig. 1, clamps 32), the clamp comprising: 
a retainer (see annotated figure below)
a target engagement face (see annotated figure below) formed on a mounting frame (see annotated figure below) pivotably (Col. 3 Lns. 1-10, clamp is spring biased for opening and closing movement, i.e. pivots open and closed) connected to the retainer (see annotated figure below); 

    PNG
    media_image1.png
    537
    499
    media_image1.png
    Greyscale

However, Wagner does not disclose and a biasing element having a first orientation for holding the target engagement face against the retainer and a second orientation for holding the target engagement face away from the retainer; 
inserting a target backer board between the target engagement face and the retainer to move the biasing element into the first orientation. 
Hug discloses and a biasing element having a first orientation for holding the target engagement face against the retainer (Col. 2 Lns. 21-23, ball moves upwardly and causes clamp to close after ball is pushed) and a second orientation for holding the target engagement face away from the retainer (Col. 2 Lns. 29-31, spring and ball act to keep clamp open); 
inserting a target backer board between the target engagement face and the retainer to move the biasing element into the first orientation (Col. 2 Lns. 20-25, object pushing against biasing element (ball) causes jaws to close and clamp). It is noted that while Hug does not disclose a target backer board to move the target engagement face toward the retainer, Hug discloses a clamp that closes when an object interacts with the biasing element, and taken in combination with Wagner, which discloses a target backer board inserted into the clamp, one of ordinary skill would readily recognize the combination as a whole provides a clamp in which the target backer board would move the target engagement face toward the retainer as claimed.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Wagner to incorporate the teachings of Hug since Wagner discloses a target clamp device and Hug discloses a biased clamp structure and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of keeping the clamp open until an object triggers the closing of the clamp 
Regarding claim 36, Wagner discloses the claimed invention substantially as claimed, as set forth above in claim 35.
However, Wagner does not disclose pulling downwardly on the target or target backer board to move the engagement face away from the retainer and to move the biasing element into the second orientation.
Hug discloses pulling downwardly on the target or target backer board to move the engagement face away from the retainer and to move the biasing element into the second orientation (Col. 2 Lns. 29-31, spring and ball act to keep clamp open after target board is removed). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Wagner to incorporate the teachings of Hug since Wagner discloses a target clamp device and Hug discloses a biased clamp structure and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of keeping the clamp open until an object triggers the closing of the clamp 
Regarding claim 37, Wagner discloses the claimed invention substantially as claimed, as set forth above in claim 34.
Wagner discloses the engagement face includes a projection (Col. 3 Lns. 5-10, teeth act as protrusion) and the target or target backer board includes a hole for receiving the projection (Col. 3 Lns. 5-10, target is penetrated by teeth i.e. will have hole that receives the projection as claimed).
Regarding claim 38, Wagner discloses the claimed invention substantially as claimed, as set forth above in claim 37.
However, Wagner does not disclose pressing upwardly on the projection with the target or backer board moves the biasing element into the first orientation.
Hug discloses pressing upwardly on the projection with the target or backer board moves the biasing element into the first orientation. (Col. 2 Lns. 20-25, object pushing against biasing element (ball) causes jaws to close and clamp).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Wagner to incorporate the teachings of Hug since Wagner discloses a target clamp device and Hug discloses a biased clamp structure and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of keeping the clamp open until an object triggers the closing of the clamp 
Regarding claim 39, Wagner discloses the claimed invention substantially as claimed, as set forth above in claim 38.
However, Wagner does not disclose pulling downwardly on the projection with the target or target backer board moves the mounting frame into the second, open position.
Hug discloses pressing upwardly on the projection with the target or backer board moves the biasing element into the first orientation. (Col. 2 Lns. 29-31, spring and ball act to keep clamp open after target board is removed).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Wagner to incorporate the teachings of Hug since Wagner discloses a target clamp device and Hug discloses a biased clamp structure and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of keeping the clamp open until an object triggers the closing of the clamp 

Claims 26-28, 30, are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (U.S. 5067683) and Hug (U.S. 3593386) in view of Burnett (U.S. 20160333908)
Regarding claim 26, Wagner discloses the claimed invention substantially as claimed, as set forth above in claim 22.
However, Wagner does not disclose a locking lever pivotably attached to the mounting frame.
Burnett discloses a locking lever (Par. 60, release lever 70 pivots to allow separation of jaws) pivotably attached to the mounting frame.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Wagner to incorporate the teachings of Burnett since Wagner discloses a clamp device and Burnett discloses a locking clamp device and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of preventing accidental opening of the clamp while in use 
Regarding claim 27, Wagner discloses the claimed invention substantially as claimed, as set forth above in claim 26.
However, Wagner does not disclose the locking lever has a first, locking position, wherein the locking lever prevents movement of the target engagement face away from the retainer and a second, unlocked position, wherein the locking lever does not prevent movement of the target engagement face away from the retainer. 
Burnett discloses the locking lever has a first, locking position, wherein the locking lever prevents movement of the target engagement face away from the retainer and a second (Par. 53, locking lever 70 rotated towards second end allowing first and second jaws to move), unlocked position, wherein the locking lever does not prevent movement of the target engagement face away from the retainer. It is noted that while Burnett does not explicitly disclose a first locking position, one of ordinary skill would readily recognize Burnett discloses a release position (Par. 53-54) of the lever and therefore the lever would necessarily have an alternate position when rotated in an opposite direction that prevents motion of the clamp. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Wagner to incorporate the teachings of Burnett since Wagner discloses a clamp device and Burnett discloses a locking clamp device and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of preventing accidental opening of the clamp while in use 
Regarding claim 28, Wagner discloses the claimed invention substantially as claimed, as set forth above in claim 27.
However, Wagner does not disclose a pivot arm, the pivot arm being attached at one end to the locking lever and attached at an opposing end to a base.
Burnett discloses a pivot arm (Fig. 1C, handle 60), the pivot arm being attached (Fig. 3B, handle is attached to locking lever at 160) at one end to the locking lever and attached at an opposing end (handle attached at 100) to a base.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Wagner to incorporate the teachings of Burnett since Wagner discloses a clamp device and Burnett discloses a locking clamp device and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of preventing accidental opening of the clamp while in use 
Regarding claim 30, Wagner discloses the claimed invention substantially as claimed, as set forth above in claim 29.
However, Wagner does not disclose a locking lever to limit rotation of the target engagement face relative to the retainer in the second, closed position.
Burnett discloses a locking lever (Par. 53-54, lever 70 allows the device to release the clamping system, i.e. locks the device to limit rotation when engaged) to limit rotation of the target engagement face relative to the retainer in the second, closed position.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Wagner to incorporate the teachings of Burnett since Wagner discloses a clamp device and Burnett discloses a locking clamp device and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of preventing accidental opening of the clamp while in use 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner (U.S. 5067683) and Hug (U.S. 3593386) in view of Cohen (U.S. 3950829)
Regarding claim 31, Wagner discloses the claimed invention substantially as claimed, as set forth above in claim 22.
Wagner further discloses the retainer is part of a base (see annotated figure below) and wherein the mounting frame is pivotably connected (see annotated figure below) to the base and pivots (Col. 3 Lns. 1-10, clamp is spring biased for opening and closing movement, i.e. pivots open and closed) about a pivot point

    PNG
    media_image5.png
    208
    320
    media_image5.png
    Greyscale

Cohen discloses wherein the biasing element is attached to the mounting frame such that at least a portion of the biasing element is on one side (see annotated figure below) of the pivot point when the target engagement face is in the first, open position, and wherein at least a portion of the biasing element is on a second side (see annotated figure below) of the pivot point when the target engagement face is in the second, closed position, such that the biasing element biases the target engagement face into the first, open position, when the target engagement face is in the first, open position, and into the second, closed position, when the target engagement face is in the second, closed position

    PNG
    media_image6.png
    315
    377
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Wagner to incorporate the teachings of Cohen since Wagner discloses a target clamp device and Cohen discloses a biased clamp structure and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of being able to keep the clamp in an open and closed state 

Claims 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (U.S. 5067683) and Hug (U.S. 3593386) in view of Parker (U.S. 20190145172)
	Regarding claim 40, Wagner discloses the claimed invention substantially as claimed, as set forth above in claim 37
Wagner further discloses wherein the target engagement face further comprises an extension (Fig. 4, extension 31) on the target engagement face and wherein the step of inserting the target backer board between the target engagement face and the retainer comprises pushing a top (see Fig. 1, top surface of target board inserted between target engagement face and retainer and would necessarily be pushed against extension) of the target backer board against the extension. It is noted that when Wagner is taken in combination with Parker, as seen above which discloses an extension in a clamp structure, one of ordinary skill would have readily recognized, the extension of Parker would be pushed by the target backer board of Wagner and therefore read on the claims. 
Regarding claim 41, Wagner discloses the claimed invention substantially as claimed, as set forth above in claim 40.
However, Wagner does not disclose the target engagement face is rotated toward the retainer when the extension is pushed 
Parker discloses the target engagement face is rotated toward the retainer when the extension is pushed (Par. 28, pushing the push bar 50 causes arms 30 to clamp i.e. the target engagement face and retainer move towards one another)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Wagner to incorporate the teachings of Parker since Wagner discloses a target clamp device and Parker discloses a biased clamp structure and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of keeping the clamp open until an object triggers the closing of the clamp. 

Response to Arguments
It is noted the Terminal Disclaimer was filed and accepted and therefore the previously made double patent rejections are overcome. 
Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive. 
Regarding claim 22, it is argued that claim 22 under broadest reasonable interpretation, seems to claim a biasing element that simply can hold a target engagement face in both a first position and a second position. As seen in Hug, the biasing element (spring) works with the ball 10 to both hold the clamp in a first closed position and a second open position. The fact that Hug uses a ball in conjunction with the spring, does not take away from the fact that the biasing element holds the clamp in two positions 
Regarding claim 23, it is argued that the term “target engagement face” was taken under broadest reasonable interpretation to mean that the clamp interacts with the target, not that the target has to be in direct physical contact with the face, and therefore Wagner which interacts with a target structure, would disclose a “target engagement face”
Regarding claim 32, it is argued that the ball is in contact with both faces of the clamp as seen in Hug, and therefore one of ordinary skill would readily recognize the ball is attached to the mounting frame and the base member (as the mounting frame and base members are the two sides of the clamp)
Regarding claim 35, again as argued above in claim 22, the “biasing element” was treated under broadest reasonable interpretation and as the invention was previously understood, the biasing element of Hug appeared to operate in the same way as the claimed invention. 
Regarding claim 36, it is argued that the act of pulling a target out of Hug, would necessarily cause the clamp to open to a certain degree as a user is pulling the target out, and as the target is removed, would allow the ball to drop into place allowing the clamp to remain open. 
Regarding claim 39, the same argument as seen above for claim 36 would apply. 
Regarding claims 26-28 and 30, it is argued that locking lever limitation is explained above and that the references are not necessarily bodily incorporated, but rather that  Burnett shows that it is known to provide a locking lever structure on a clamp structure and therefore would have been obvious to incorporate into the clamp as disclosed by the other references. 
Regarding claim 31, it is argued that Cohen was applied based on how the invention was best understood to work previously. 
Regarding claims 40-41, it is argued that the extension in Parker is identified to be element 50, and again the references are not necessarily bodily incorporated, but rather that Parker shows it is known to push against an extension structure in order to move a clamp structure from one position to another. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 3925862 to Youngblood discloses a clamp structure in which a spring keeps a clamp open until an object is placed within the clamp.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194. The examiner can normally be reached M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RKP/
/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711